        Case: 3:20-cv-00555-jdp Document #: 10 Filed: 07/16/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ANTHONY P. HEARD, JR,

        Plaintiff,
                                                     Case No. 20-cv-555-jdp
   v.

LT. TAYLOR AND SGT. SAYLOR,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                7/16/2020
        Peter Oppeneer, Clerk of Court                        Date
